J-A09014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LORENZO LAKINS                             :
                                               :
                       Appellant               :   No. 1398 EDA 2021

          Appeal from the Judgment of Sentence Entered May 7, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005652-2018


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 14, 2022

        Appellant Lorenzo Lakins appeals from the judgment of sentence

imposed following his convictions for third-degree murder, possession of an

instrument of crime (PIC), carrying a firearm by a prohibited person, and

carrying a firearm in public in Philadelphia.1          Appellant challenges the

sufficiency and weight of the evidence and the discretionary aspects of his

sentence. We affirm.

        The trial court summarized the underlying facts of this matter as follows:

        At approximately 4:00 a.m., on June 4, 2017, [Appellant] and the
        decedent, Jalil Griffin, were arguing outside of Train Station Pizza
        in the area of 56th and Market streets. Griffin was telling
        [Appellant] he did not have any money on him, while [Appellant]
        was insisting that Griffin did have money. [Appellant] told Griffin,
        “I’m not playing, I want that mitt, give me that mitt in your
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2502(c), 907(a), 6105(a)(1), and 6108, respectively.
J-A09014-22


        pocket.” Griffin then pulled out a pill bottle and another object
        from his pockets and tried to hand them over to [Appellant].
        [Appellant] told Griffin “no, I don’t want that, I want those fifties
        that I just seen, I want that mitt.” [Appellant] then pulled out a
        black gun with a long barrel and shot Griffin one time in the chest.
        Griffin then ran into Train Station Pizza, telling witnesses inside
        the store, “I’m shot.” Griffin was transported by ambulance to
        Presbyterian Medical Center, where at 4:22 a.m. he was
        pronounced dead.

Trial Ct. Op., 8/17/21, at 1-2 (citations and footnote omitted).

        On October 23, 2020, a jury convicted Appellant of all charges. On May

7, 2021, the trial court sentenced Appellant to an aggregate sentence of

twenty-four to forty-eight years of incarceration.

        On May 12, 2021, trial counsel filed a post-sentence motion preserving

a challenge to the weight of the evidence. That same day, trial counsel filed

a motion to withdraw as counsel. On May 27, 2021, the trial court granted

counsel’s motion to withdraw, and appointed new counsel on Appellant’s

behalf.     New counsel filed an amended post-sentence motion which

incorporated the original post-sentence motion and also raised an additional

claim concerning the discretionary aspects of Appellant’s sentence. Am. Post

Sent. Mot., 6/14/21, at 1-2. The trial court denied the motion on June 22,

2021.

        Appellant timely filed a notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a Rule 1925(a) opinion addressing

Appellant’s claims.

        On appeal, Appellant raises the following issues for our review:



                                        -2-
J-A09014-22


      1. Whether [Appellant’s] convictions are against the weight of the
         evidence and shocking to one’s sense of justice where witness
         Bryon Johnson identified Kevin Coffer rather than [Appellant]
         in a photo array, where Kevin Coffer matched the physical
         description of the perpetrator, where Kevin Coffer was arrested
         with two firearms and where [Appellant] testified and denied
         that he shot and killed Jalil Griffin?

      2. Whether [Appellant’s] convictions are based upon insufficient
         evidence where the Commonwealth failed to prove beyond a
         reasonable doubt that [Appellant] possessed the requisite
         malice for murder?

      3. Whether the court abused its discretion where it sentenced the
         fifty-six-year-old Appellant to an aggregate 24-48 years of
         incarceration where that sentence would not make [Appellant]
         eligible for parole until he reached the age of eighty because a
         sentence of this length for a fifty-six-year-old amounts to a life
         sentence where the Legislature did not contemplate a life
         sentence of the crime of third degree murder? Is not the
         aforesaid sentence excessive and contrary to the norms
         underlying the Sentencing Code and therefore presents a
         substantial question that the sentence is inappropriate?

      4. Whether there is a substantial question that [Appellant’s]
         sentence is inappropriate because it is contrary to the norms
         underlying the Sentencing Code where the court abused its
         discretion when it failed to give the proper weight to mitigating
         factors consisting most notably of [Appellant’s] psychiatric
         disorder of polysubstance abuse, symptoms of a mood
         disorder, lack of treatment, educational deficits, early
         childhood domestic violence and extensive family contacts?

Appellant’s Brief at 6 (formatting altered).

                        Sufficiency of the Evidence

      Appellant challenges the sufficiency of the evidence supporting his

conviction for third-degree murder.     Appellant’s Brief at 22.     In support,

Appellant argues that witness “[Jamie] Bowen-Rutledge could only identify the

Appellant through the video as a person she saw tying his shoes [and Byron]


                                      -3-
J-A09014-22



Johnson’s identification was equivocal and suspect because he initially

identified Kevin Coffer as the shooter who was eventually taken into custody

with a long barrel firearm similar to that used by the shooter.” Id. at 23.

Therefore, he concludes that the Commonwealth failed to “prove beyond a

reasonable doubt that [he] killed another human being with the requisite

malice to establish murder in the third degree.”        Id. (some formatting

altered).

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

      This Court has stated:

      Murder in the third degree is an unlawful killing with malice but
      without the specific intent to kill. 18 Pa.C.S. § 2502(c). Malice is
      defined as:

                                     -4-
J-A09014-22


      A wickedness of disposition, hardness of heart, cruelty,
      recklessness of consequences, and a mind regardless of social
      duty, although a particular person may not be intended to be
      injured. Malice may be found where the defendant consciously
      disregarded an unjustified and extremely high risk that his actions
      might cause serious bodily injury.

      Malice may be inferred by considering the totality of the
      circumstances.

Commonwealth v. Dunphy, 20 A.3d 1215, 1219 (Pa. Super. 2011) (some

citations omitted and formatting altered). It is well-established that “malice

may be inferred from the use of a deadly weapon on a vital part of the body.”

Commonwealth v. Seibert, 622 A.2d 361, 364 (Pa. Super. 1993) (citations

omitted).

      This Court has held that, “[i]n addition to proving the statutory elements

of the crimes charged beyond a reasonable doubt, the Commonwealth must

also establish the identity of the defendant as the perpetrator of the crimes.”

Commonwealth v. Smyser, 195 A.3d 912, 915 (Pa. Super. 2018) (citation

omitted).

      Finally, it is well settled that “[i]n order to preserve a challenge to the

sufficiency of the evidence on appeal, an appellant’s Rule 1925(b) statement

must state with specificity the element or elements upon which the appellant

alleges that the evidence was insufficient.” Commonwealth v. Garland, 63

A.3d 339, 344 (Pa. Super. 2013) (citation omitted). “Such specificity is of

particular importance in cases where . . . the appellant was convicted of

multiple crimes each of which contains numerous elements that the

Commonwealth must prove beyond a reasonable doubt.”                Id. (citation


                                      -5-
J-A09014-22



omitted). Failure to identify what specific elements the Commonwealth failed

to prove at trial in a Rule 1925(b) statement renders an appellant’s sufficiency

of the evidence claim waived for appellate review. Id.

       Here, in his Rule 1925(b) statement, Appellant argued that the

Commonwealth failed to prove the malice element for third-degree murder.

See Pa.R.A.P. 1925(b) Statement, 7/26/21, at 1.             In his brief, Appellant

primarily focuses on the sufficiency of the Commonwealth’s identification

evidence. See Appellant’s Brief at 22-23. However, because Appellant did

not challenge the sufficiency of the identification evidence in his Rule 1925(b)

statement, that claim is waived.2,      3   See Garland, 63 A.3d at 344.

       With respect to Appellant’s claim regarding the malice element, the trial

court explained:


____________________________________________


2  Additionally, to the extent Appellant claims that the eyewitness and
identification testimony was unreliable, that claim goes to the weight, rather
than the sufficiency, of the evidence. See Commonwealth v. Orr, 38 A.3d
868, 874 (Pa. Super. 2011) (en banc) (stating that “any indefiniteness and
uncertainty in the identification testimony” goes to the weight, rather than the
sufficiency, of the evidence (citation omitted)).

3 Further, beyond his boilerplate assertion that the evidence was insufficient
to prove malice, Appellant does not develop this claim. We could find waiver
on this basis. Commonwealth v. Bradley, 232 A.3d 747, 756 (Pa. Super.
2020) (stating that “where an appellate brief fails to provide any discussion of
a claim with citation to relevant authority or fails to develop the issue in any
other meaningful fashion capable of review, that claim is waived” (citation
omitted and formatting altered)); see also Pa.R.A.P. 2119(a)-(c). In any
event, the evidence establishing malice was relatively straightforward and the
trial court addressed the merits of Appellant’s claim in its Rule 1925(a)
opinion. Therefore, we decline to find waiver. See Commonwealth v.
Laboy, 936 A.2d 1058, 1060 (Pa. 2007) (per curiam).

                                            -6-
J-A09014-22


      Here, the evidence presented at trial . . . clearly demonstrated
      that [Appellant] shot and killed Jalil Griffin. As to malice, Byron
      Johnson testified that he witnessed [Appellant] and Griffin arguing
      about money when [Appellant] pulled out a long-barrel gun and
      shot Griffin. N.T. 10/21/2020 at 153-54. The medical examiner’s
      testimony established that Griffin was shot in “the back of his
      chest on the left” with the bullet passing through “both ventricles
      of the heart.” N.T. 10/20/2020 at 89. That evidence alone,
      proving that [Appellant] shot Griffin through the heart during an
      argument, was sufficient to establish malice.                  See
      Commonwealth v. Briggs, 12 A.3d 291, 306-07 (Pa. 2011)
      (deliberately shooting victim in the chest is enough to prove
      malice). Accordingly, the record contained sufficient evidence to
      allow a reasonable factfinder to conclude, beyond a reasonable
      doubt, defendant was guilty of third-degree murder. No relief is
      due.

Trial Ct. Op. at 7-8 (some citations omitted).

      Based on our review of the record and viewing the evidence in the light

most favorable to the Commonwealth as verdict-winner, we agree with the

trial court’s conclusions. See Trial Ct. Op. at 7-8; Palmer, 192 A.3d at 89.

As noted by the trial court, malice may be inferred from the use of a deadly

weapon on a vital part of the body. See Seibert, 622 A.2d at 364. Here, the

evidence established that Appellant used a long-barreled gun to shoot the

victim through the heart, which is a vital part of the body. Therefore, the

evidence was sufficient to prove malice.         See Palmer, 192 A.3d at 89;

Seibert, 622 A.2d at 364. Accordingly, Appellant is not entitled to relief.

                          Weight of the Evidence

      Appellant also claims that his conviction for murder was against the

weight of the evidence. Appellant’s Brief at 21. In support, Appellant asserts

that Byron Johnson initially identified another man, Kevin Coffer, as the


                                     -7-
J-A09014-22



perpetrator from a blind photo array, despite later identifying Appellant in a

second array. Id. at 21-22. Appellant contends that Jamie Bowen-Rutledge

did not see him fire a gun and testified solely that she saw Appellant on the

street tying his shoes. Id. at 22. Appellant additionally claims that he testified

credibly that he did not shoot Jalil Griffin. Id.

      This Court has explained:

      The weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses. A new trial is
      not warranted because of a mere conflict in the testimony and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice.

      On appeal, our purview is extremely limited and is confined to
      whether the trial court abused its discretion in finding that the jury
      verdict did not shock its conscience. Thus, appellate review of a
      weight claim consists of a review of the trial court’s exercise of
      discretion, not a review of the underlying question of whether the
      verdict is against the weight of the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(citations and quotation marks omitted).

      Additionally, where a weight claim “is predicated on the credibility of

trial testimony, our review of the trial court’s decision is extremely limited.

Generally, unless the evidence is so unreliable and/or contradictory as to make

any verdict based thereon pure conjecture, these types of claims are not

cognizable on appellate review.” Commonwealth v. Gibbs, 981 A.2d 274,

282 (Pa. Super. 2009) (citations omitted).

                                      -8-
J-A09014-22



     Here, the trial court addressed Appellant’s weight claim as follows:

     [T]here was compelling evidence that [Appellant] was the shooter.
     First, Byron Johnson testified at trial that he witnessed [Appellant]
     and Griffin arguing about money when [Appellant] pulled out a
     long-barrel gun and shot Griffin. In addition, Johnson picked
     [Appellant] out of a photo array as the shooter and identified
     [Appellant] as the shooter at the trial.

     Second, video surveillance evidence compiled by the police
     showed the shooter, en route to the killing, coming from the area
     of 30 North Frazier Street, the address that [Appellant] told police
     was his residence. In addition, video surveillance after the
     shooting showed the shooter, seconds after the murder, chasing
     and shooting at another individual near the murder scene. That
     surveillance video depicts a woman, alter identified as Jamie
     Bowen-Rutledge, walking past the shooter as he kneels and
     appears to tie his shoe.        Ms. Bowen-Rutledge, who knew
     [Appellant] from the neighborhood, positively identified
     [Appellant] from a photo array as the man in the video appearing
     to tie his shoe.

     In addition, [Appellant] gave an interview to police on November
     17, 2017, in which he admitted to nearly all of the incriminating
     facts apart from pulling the trigger. In particular, [Appellant] told
     detectives that he was disrespected by Griffin, the victim, outside
     of Train Station Pizza on the night of the shooting. [Appellant]
     also said that an individual who witnessed the argument between
     [Appellant] and the victim told [Appellant] to “cool it.” [Appellant]
     then stated that there were people who would kill for him, and
     that the victim “must have gotten what he got.” [Appellant] went
     on to tell detectives that, had he been more clearheaded that
     night, he could have stopped the shooting. When the detective
     asked [Appellant] how he could have stopped it, [Appellant] said,
     “I don’t want to incriminate myself.”

     Similarly, when [Appellant] testified at the trial, he corroborated
     substantial portions of the Commonwealth’s case. [Appellant]
     testified that he had encountered Griffin in the neighborhood while
     [Appellant] was attempting to get some money to purchase
     cocaine. [Appellant] stated that Griffin had asked him to find
     some pills and when [Appellant] returned without the pills, Griffin
     said that was “a crackhead move.” [Appellant] confirmed that he
     was in the area when the shooting took place and had an

                                     -9-
J-A09014-22


      argument with the victim directly before the shooting. [Appellant]
      acknowledged that when he was interviewed by the detectives, he
      had said that Griffin had “disrespected” him during their
      argument. [Appellant] also told the jury that he admitted that
      “there are people out there that kill for me in multiple places.”

      It is true that Byron Johnson originally identified Cover from a
      photo as the shooter. Specifically, Johnson initially stated, “it
      could be him, but I don’t remember facial hair.” However,
      Johnson later positively identified [Appellant] as the shooter after
      he was shown another photo array. When he saw [Appellant]’s
      photo in the array, Johnson said, “Yes, that’s him. Damn, that’s
      him.” At trial, Johnson again identified [Appellant] in court as the
      shooter.

      It is also true that when Cofer was arrested, he was in possession
      of a long-barrel gun, and that eyewitness Johnson had said the
      shooter had a long-barreled gun. However, the Commonwealth
      offered evidence at trial that proved the long-barreled gun
      possessed by Cofer was not the murder weapon. First, Johnson
      testified that the shooter’s gun was black, while the
      Commonwealth proved that the gun seized from Cofer was silver.
      In addition, detectives reenacted a clip from the surveillance video
      in which the shooter’s gun was visible, by having a detective walk
      the same path as the shooter did in the video, while holding the
      gun seized from Cofer. In the video of the reenactment, Cofer’s
      gun appeared to be lighter in color than the gun carried by the
      killer.

Trial Ct. Op. at 3-4 (citations omitted and formatting altered).

      Based on our review of the record, we discern no abuse of discretion by

the trial court in rejecting Appellant’s weight claim as the jury was free to

believe some, all, or none of the evidence. See Gonzalez, 109 A.3d at 723;

Gibbs, 981 A.2d at 282. Although Appellant challenges the credibility of the

witnesses based on alleged inconsistencies in their trial testimony and prior

statements, Appellant did not specify how that evidence was “so unreliable

and/or contradictory as to make any verdict based thereon pure conjecture.”


                                     - 10 -
J-A09014-22



See Gibbs, 981 A.2d at 282. Further, to the extent Appellant invites this

Court to re-weigh the evidence presented at trial, that is not the role of our

appellate review. See id. Accordingly, Appellant is not entitled to relief on

this claim.

                                Sentencing Claims

      Appellant’s third and fourth issues implicate the discretionary aspects of

his sentence. Appellant’s Brief at 23-26. Appellant contends that his sentence

is excessive because “he will not be eligible for parole until he is 80 years old.

This kind of a sentence, which amounts to a de facto life sentence, is not

justified under the Sentencing Code . . . .”        Appellant’s Brief at 23-26.

Appellant also argues that the court failed to give appropriate weight to

mitigating factors, including Appellant’s substance abuse issues, mood

disorder, educational deficits, experience with childhood domestic violence,

and family contacts. Id. at 25.

      Initially, it is well settled that

      challenges to the discretionary aspects of sentencing do not entitle
      an appellant to review as of right. An appellant challenging the
      discretionary aspects of his sentence must invoke this Court’s
      jurisdiction by satisfying a four-part test:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S. § 9781(b).



                                           - 11 -
J-A09014-22



Commonwealth v. Proctor, 156 A.3d 261, 273 (Pa. Super. 2017) (some

citations omitted and formatting altered).

      Here, Appellant filed a timely notice of appeal and preserved his

sentencing issue in a post-sentence motion and in his Pa.R.A.P. 1925(b)

statement. Further, Appellant has included a Pa.R.A.P. 2119(f) statement in

his brief.   Therefore, we must determine whether Appellant has raised a

substantial question for our review.

      “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge’s actions were either: (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms which underlie the sentencing process.”              Id.

(citation omitted).

      “Generally, Pennsylvania law affords the sentencing court discretion to

impose its sentence concurrently or consecutively to other sentences being

imposed at the same time or to sentences already imposed. Any challenge to

the exercise of this discretion ordinarily does not raise a substantial question.”

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (citation and

quotation marks omitted).         However, this Court has held that “an

excessiveness claim in conjunction with an assertion that the court did not

adequately consider a mitigating factor may present a substantial question.”

Commonwealth v. Zeigler, 112 A.3d 656, 662 (Pa. Super. 2015) (citation

omitted).




                                       - 12 -
J-A09014-22



      In his Rule 2119(f) statement, Appellant argues that the trial court

imposed an unduly harsh and excessive sentence because the court failed to

consider mitigating factors. Appellant’s Brief at 20. Therefore, Appellant has

raised a substantial question for our review. See Zeigler, 112 A.3d at 662.

      Our well settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      When imposing sentence, the trial court must follow the general

principle that the sentencing should be consistent with “the protection of the

public, the gravity of the offense as it relates to the impact on the life of the

victim and on the community, and the rehabilitative needs of the defendant.”

42 Pa.C.S. § 9721(b).     Further, “the trial court is required to consider the

particular circumstances of the offense and the character of the defendant[,]”

including the defendant’s “prior criminal record, age, personal characteristics,

and potential for rehabilitation.”   Commonwealth v. Ventura, 975 A.2d

1128, 1135 (Pa. Super. 2009) (citation omitted).

      Additionally, “[w]here the sentencing court had the benefit of a

presentence investigation [(PSI)] report, we can assume the sentencing court

                                     - 13 -
J-A09014-22



was aware of relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors.”

Commonwealth v. Griffin, 65 A.3d 932, 937 (Pa. Super. 2013) (citations

omitted and formatting altered). “[W]here a sentence is within the standard

range of the guidelines, Pennsylvania law views the sentence as appropriate

under the Sentencing Code.” Id. at 937-38 (citing Commonwealth v. Cruz–

Centeno, 668 A.2d 536 (Pa. Super. 1995) (stating that the combination of

PSI report and standard range sentence, absent more, cannot be considered

excessive or unreasonable)). Finally, an elderly defendant is not entitled to a

volume discount solely on account of his age.          See Commonwealth v.

Radecki, 180 A.3d 441, 470-71 (Pa. Super. 2018) (finding that a sentence of

133-266 months was not an unlawful de facto life sentence for a 70-year-old

defendant).

      Here, the record reflects that the trial court had the benefit of a PSI

report, which it reviewed prior to sentencing.        See N.T. Sentencing Hr’g,

5/7/21, at 6-7. The trial court also noted that it had reviewed the forensic

evaluation submitted by the defense, the Commonwealth’s sentencing

memorandum, in addition to letters received on behalf of Appellant.             Id.

Ultimately, the trial court sentenced Appellant to the aggregate sentence of

twenty-four   to   forty-eight   years   of   incarceration,   requested   by   the

Commonwealth. Id. at 18.

      In its Rule 1925(a) opinion, the trial court reiterated that it had

“explicitly considered the information presented at the trial and sentencing

                                     - 14 -
J-A09014-22



hearing, the presentence report, the prior record score investigation, the

forensic evaluation done by the defense, the mitigating evidence submitted

on [Appellant’s] behalf, [Appellant’s] rehabilitative needs, the need to protect

the public, and the applicable sentencing guidelines.” Trial Ct. Op. at 10; see

also N.T. Sentencing Hr’g at 15. The trial court also noted that there were

aggravating factors, such as Appellant’s risk to the public, history of violence,

short temper, and the likelihood that he would engage in further antisocial

behavior. Trial Ct. Op. at 10; see also N.T. Sentencing Hr’g at 15.

      Considering all of these factors, the trial court reasoned that a

consecutive sentence was justified by the level of criminal conduct in this case,

given that “[Appellant] shot and killed Griffin over a trivial argument about

drugs and money” and then “ran from the scene and chased down another

individual in an apparent attempted gunpoint robbery.” Trial Ct. Op. at 11.

      Finally, the trial court rejected Appellant’s claim that the sentence

amounted to an unlawful de facto life sentence. Id. The trial court noted that

it had complied with all applicable sentencing norms in determining a

reasonable sentence and that Appellant’s age at the time of parole eligibility

did not entitle him to a “senior citizen discount.” Id. (citing Radecki, 180

A.3d at 470-71).

      Based on our review of the record, we conclude that the trial court did

not abuse its discretion in imposing Appellant’s sentence. See Raven, 97

A.3d at 1253. The record confirms that the trial court had the benefit of a PSI

report, which it reviewed prior to sentencing. See Griffin, 65 A.3d at 937.

                                     - 15 -
J-A09014-22



At sentencing, the trial court explicitly considered “all of the mitigating

information that was submitted throughout the course of this case and what’s

present in the presentence report.”    N.T. Sentencing Hr’g at 16.   Further,

Appellant’s individual sentences were within the standard range of the

sentencing guidelines. See Griffin, 65 A.3d at 937-38. As noted by the trial

court, Appellant is not entitled to a volume discount based on the number of

crimes or a “senior citizen discount” on account of his age. See Radecki, 180

A.3d at 470-71; Commonwealth v. Austin, 66 A.3d 798, 808-09 (Pa. Super.

2013). For these reasons, Appellant is not entitled to relief. Accordingly, we

affirm.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                                    - 16 -